Title: From George Washington to Major General Philemon Dickinson, 5–7 June 1778
From: Washington, George
To: Dickinson, Philemon


                    
                        Dear Sir
                        Head Quarters Valley Forge 5th[–7] June 1778
                    
                    Your favr of Yesterday came safe to hand. What the real designs of the Enemy are remains yet to be discovered. Appearances and a thousand circumstances induce a beleif that they intend thro’ the Jerseys to New York. Your last intelligence however is a lot to this opinion, inasmuch as it contradicts a former report of their assembling a number of Boats in prince’s Bay—That they will either march to Amboy and from thence pass to Staten Island, or embark below the Chevaux de frize scarcely admits of a doubt; and the first being much the most probable, I would recommend it to you to be in the most perfect readiness for their reception, as you may rely upon it that their march will be rapid whenever it is begun.
                    I take the liberty of giving it to you as my opinion also, that the way to annoy, distress, and really injure the Enemy on their march (after obstructing the Roads as much as possible) with Militia, is to suffer them to act in very light Bodies. Were it not for the Horse, I should think the parties could not be too small, as every Man in this case acts as it were for himself and would I conceive make sure of his Man between  Coopers Ferry and south Amboy, as the Enemy’s Guards in front flank and Rear must be exposed and may be greatly injured by the concealed and well directed fire of Men in Ambush. This kind of Annoyance ought to be incessant day and Night and would I think be very effectual. I shall add no more than that I am with very sincere Esteem and Regard Dear Sir yr.
                    
                        Dear Sir
                        Head Quarters 7th June 1778.
                        Since I wrote the inclosed upon the 5th I have had no opportunity of forwarding it before now. I have recd yours of the 6th The Commissioners are arrived, but whether this will make any alteration in the intentions of the Enemy I cannot yet say. If the[y] mean to stay even a short time in Philada they must order up some of their transports and Victuallers, as, from every information, they had retained but a very small quantity of provision and scarce any Baggage. The Commissioners are Lord Carlisle, Govr Johnston and William Eden Esqr. Lord Cornwallis is returned, but no troops with him. I am Dear Sir &c.
                    
                